Alfonse Corvino owns a house located at 456 Middletown Avenue and has a two-car garage in the rear of the premises. The zoning is "Residence B." He desires to conduct the business of repairing and greasing cars in this garage. Being forbidden to do so by the zoning laws, he applied to the Board of Aldermen for a change in the law and was refused; then he applied to the Board of Zoning Appeals for permission to repair and grease cars. The vote denying the application was unanimous.
He then appealed to this court. The principal contention is that the board's decision was based upon a mistake and misconception of the law.
Both the facts and the law support the conclusion reached.
"The power of authorizing variations from the general provisions of the statute (zoning ordinance) is designed to be sparingly exercised. It is only in rare instances and under exceptional circumstances that relaxation of the general restrictions .... ought to be permitted. The power granted is only for the relief of specific instances, peculiar in their nature.... Disadvantage in property value or income, or both, to a single owner of property, resulting from application of zoning restrictions, *Page 16 
does not, ordinarily, warrant relaxation in his favor on the ground of practical difficulty or unnecessary hardship."Grady vs. Katz, 124 Conn. 525, 1 A.2d 137, 139.
   Judgment is for the defendant, dismissing the appeal.